Name: Council Directive 83/575/EEC of 26 October 1983 amending Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control
 Type: Directive
 Subject Matter: natural and applied sciences;  mechanical engineering;  European Union law;  technology and technical regulations
 Date Published: 1983-11-28

 Avis juridique important|31983L0575Council Directive 83/575/EEC of 26 October 1983 amending Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control Official Journal L 332 , 28/11/1983 P. 0043 - 0047 Finnish special edition: Chapter 13 Volume 13 P. 0178 Spanish special edition: Chapter 13 Volume 14 P. 0237 Swedish special edition: Chapter 13 Volume 13 P. 0178 Portuguese special edition Chapter 13 Volume 14 P. 0237 COUNCIL DIRECTIVE of 26 October 1983 amending Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (83/575/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the purpose of Directive 71/316/EEC (4) is to ensure the free movement of measuring instruments within the Community by harmonizing the divergent national laws relating to metrological control and by establishing for this purpose adequate EEC pattern approval and initial verification procedures and EEC methods of metrological control; Whereas the experience gleaned in recent years in the measuring instrument sector makes it necessary to amend certain Articles of the said Directive; Whereas the methods of control applied at present make it possible for EEC initial verification to be carried out differently from the unit checking of instruments; Whereas it was not possible for Directive 71/316/EEC, when it was adopted, to take these developments into account ; whereas, since then, certain Member States have incorporated provisions into their national laws which take account of these developments; Whereas it is advisable, in consequence, to amend and supplement the text of the European provisions currently in force in order to be able to harmonize the national laws adopted for that purpose, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 71/316/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: "Article 1 1. (a) This Directive applies to goods referred to as instruments, which include measuring instruments, components of measuring instruments, additional devices and measurement equipment. (b) This Directive also applies to units of measurement, the harmonization of methods of measurement and metrological control and, where appropriate, the means required for application of such methods. (c) It also applies to the prescription, methods of measurement, metrological control and marking of quantities of prepackaged products. 2. No Member State may, on the basis of this Directive and the separate directives relating to it, prevent, prohibit, or restrict the placing on the market and/or entry into service of an instrument or of a product described in paragraph 1 if that instrument or product bears EEC marks and/or signs in accordance with the conditions laid down by this Directive and by the separate directives relating to the instrument or product in question. 3. Member States shall attach the same value to EEC pattern approval and initial verification as to the corresponding national measures. 4. The separate directives concerning the subjects referred to in paragraph 1 shall specify: - in particular, the measurement procedures and characteristics of, and the technical requirements for, their design and (1) OJ No C 42, 15.2.1979, p. 9. (2) OJ No C 127, 21.5.1979, p. 80. (3) OJ No C 247, 1.10.1979, p. 22. (4) OJ No L 202, 6.9.1971, p. 1. functioning, as regards the products referred to in paragraph 1 (a), - the requirements concerning paragraph 1 (b) and (c). They may fix the date on which the existing national provisions are to be replaced by Community provisions." 2. Article 2 is replaced by the following: "Article 2 1. EEC pattern approval of instruments constitutes their admission to EEC initial verification and, where the latter is not required, the authorization to place them on the market and/or to put them into service. If the separate directive(s) applicable to a category of instruments exempt(s) that category from EEC pattern approval, the instruments in that category shall be admitted directly to EEC initial verification. 2. If their inspection equipment so permits, Member States shall grant EEC pattern approval for every instrument which satisfies the requirements laid down in this Directive and the separate directives relating to the instrument in question. 3. An application for EEC pattern approval may be made only by the manufacturer or his representative established within the Community. For one and the same instrument, application may be made in one Member State only. 4. A Member State which has granted EEC pattern approval shall take the necessary steps to ensure that it is kept informed of any modification or addition to the approved pattern. It shall inform the other Member States of such alterations. Modifications or additions to an approved pattern must receive additional pattern approval from the Member State which granted EEC pattern approval, where such changes influence or might influence measurement results or the prescribed conditions for use of the instrument. However, in the case of a modified pattern, a new EEC pattern approval shall be granted instead of an addition to the original EEC pattern approval certificate, if the pattern is modified after the provisions of this Directive or of the relevant special directive have been amended or adapted in such a way that the modified pattern could be approved only pursuant to the new provisions. 5. Member States shall grant EEC pattern approval in accordance with the provisions of this Directive and of the relevant separate directives." 3. Article 4 is replaced by the following: "Article 4 When an instrument has successfully completed the EEC pattern approval examination laid down in this Directive and in the separate directives relating to it, the Member State which carried out that examination shall draw up an EEC pattern approval certificate and forward it to the applicant. In the cases provided for in Article 11 or in a separate directive, the applicant must, and in all other cases he may, affix or cause to be affixed on each instrument conforming to the approved pattern the EEC approval sign shown in this certificate." 4. Article 5 is replaced by the following: "Article 5 1. EEC pattern approval shall be valid for 10 years. It may be extended for successive periods of 10 years ; the number of instruments which may be manufactured in accordance with the approved pattern shall not be limited. EEC pattern approvals granted on the basis of the provisions of this Directive and of a separate directive may not be extended after the date of the entry into force of any amendment to, or adaptation of, these Community provisions, in cases where such EEC pattern approvals could not have been granted on the basis of these new provisions. When EEC pattern approval is not extended, this approval shall nevertheless continue to apply to EEC instruments already in service. 2. Where use is made of new techniques not provided for in a separate directive, EEC pattern approval with limited effect may be granted, after prior consultation of the other Member States. It may include the following restrictions: - limit on the number of instruments which may be covered by the approval, - obligation to notify the competent authorities of the places of installation, - restrictions on use, - special restrictions concerning the technique used. However, it may not be granted unless: - the separate directive for that category of instruments has come into force, - no derogation has been made from the maximum permissible errors laid down in the separate directives. The period of validity of such approval shall not exceed two years. It may be extended by up to three years at most. 3. The Member State which has granted the limited EEC pattern approval referred to in paragraph 2 shall apply for adjustment to technical progress of the Annexes to this Directive, where appropriate, and of the separate directives, in accordance with the procedure set out in Article 18, as soon as it considers that a new technique has proved to be satisfactory." 5. Items 3.3 and 6.3 of Annex I are replaced by the following: "3.3. The sign mentioned in Article 6 of this Directive is the same as the EEC approval sign, except that the stylized letter E is reversed symmetrically about a vertical axis and bears no other indication unless the separate directives stipulate otherwise. An example of this sign is shown in item 6.3." >PIC FILE= "T0025450"> 6. (a) In Article 7 (1) (b), "Article 5 (2) and (3)" is replaced by "Article 5 (2)". (b) The following point (c) is added to Article 7 (1): "(c) if it ascertains that approval was granted in an improper manner." 7. (a) Article 8 (1) is replaced by the following: "1. (a) EEC initial verification constitutes the examination of a new or reconditioned instrument and the confirmation of its conformity to the approved pattern and/or to the requirements of this Directive and the separate directives relating to the instrument in question ; it is certified by the EEC initial verification mark. (b) EEC initial verification of instruments may be carried out by a method other than unit checking in the cases specified in the separate directives and in accordance with the procedures adopted." (b) In Article 8 (3), "Article 1 (1)" is replaced by "Article 1 (2)". 8. Article 9 is replaced by the following: "Article 9 1. When an instrument is submitted for EEC initial verification, the Member State carrying out the examination shall determine: (a) whether the instrument belongs to a category exempt from EEC pattern approval and, if so, whether it satisfies the technical construction and functioning requirements laid down by the separate directives relating to that instrument; (b) whether the instrument has received EEC pattern approval and, if so, whether it conforms to the approved pattern, and to the separate directives relating to that instrument, in force on the date of issue of this EEC pattern approval. 2. The examination carried out in EEC initial verification relates in particular, in accordance with the separate directives, to: - the metrological characteristics, - the maximum permissible errors, - the construction, in so far as this guarantees that the measurement characteristics are not likely to deteriorate to any great extent under normal conditions of use, - the presence of prescribed inscriptions and stamp plates or provisions for EEC verification marking." 9. Article 10 is replaced by the following: "Article 10 When an instrument has successfully undergone EEC initial verification, in accordance with the requirements of this Directive and of the separate directives, the EEC partial or final verification marks described in Annex II to this Directive shall be affixed to that instrument under the responsibility of the Member State in accordance with the rules laid down in that Annex." 10. Article 13 is replaced by the following: "Article 13 Each Member State shall notify the other Member States and the Commission of the services, agencies and institutes which are duly authorized to carry out the examinations specified in this Directive and in the separate directives, to issue the EEC pattern approval certificates and to affix the EEC initial verification marks." 11. Article 15 is replaced by the following: "Article 15 The separate directives shall specify the control requirements for instruments in service which bear EEC signs or marks and in particular the maximum errors permitted in service. If national provisions on instruments which do not bear EEC signs or marks lay down less stringent requirements, the latter may serve as criteria for the controls." 12. Chapter VI is repealed and Chapter VII becomes Chapter VI and reads as follows: "CHAPTER VI Adjustment of directives to technical progress Article 16 The amendments necessary for adjusting to technical progress the Annexes to this Directive and the Annexes to the separate directives referred to in Article 1 shall be adopted in accordance with the procedure laid down in Article 18. However, this procedure shall not apply to the chapter relating to imperial units of measurement of the Annex to the Directive on units of measurement and the Annexes, concerning quantity ranges for pre-packed quantities of products, to the directives on pre-packed products. Article 17 1. A Committee for adjustment to technical progress of the Directives referred to in Article 16 (hereinafter called "the Committee") is hereby set up. It shall consist of representatives of the Member States with a representative of the Commission as chairman. 2. The Committee shall adopt its own rules of procedure. Article 18 1. Where the procedure laid down in this Article is to be followed, matters shall be referred to the Committee by the chairman, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be adopted by a qualified majority as provided in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged where they are in accordance with the opinion of the Committee. (b) Where the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is adopted, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall act by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission." 13. The title "Chapter VIII" is replaced by "Chapter VII" and Articles 20, 21 and 22 become Articles 19, 20 and 21, respectively. 14. In Article 19, "prohibiting sale or use" is replaced by "prohibiting the placing on the market or entry into service". Article 2 Member States shall put into force the laws, regulations and administrative provisions needed in order to comply with this Directive by 1 January 1985. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 26 October 1983. For the Council The President G. MORAITIS